Citation Nr: 0725835	
Decision Date: 08/17/07    Archive Date: 08/22/07

DOCKET NO.  05-08 550	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio



THE ISSUE

Entitlement to an increased evaluation for folliculitis of 
the scalp, currently assigned a 10 percent disability 
evaluation.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel 
INTRODUCTION

The veteran served on active duty from January 1990 to 
January 1994.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio, which denied the benefits sought on 
appeal.  The veteran appealed that decision to BVA, and the 
case was referred to the Board for appellate review.  The 
Board remanded the case for further development in August 
2006.  That development was completed, and the case has since 
been returned to the Board for appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran has not been shown to have visual or palpable 
tissue loss and either gross distortion or asymmetry of one 
feature or paired set of features (nose, chin, forehead, eyes 
(including eyelids), ears (auricles), cheeks, lips); or, two 
or three characteristics of disfigurement.

3.  The veteran has not been shown to have 20 to 40 percent 
of the entire body or 20 to 40 percent of exposed areas 
affected and has not required systemic therapy such as 
corticosteroids or other immunosuppressive drugs for a total 
duration of six weeks or more, but not constantly, during the 
past 12 month period.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
folliculitis of the scalp have not been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 
4.118, Diagnostic Codes 7800-7806 (2006).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 
38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  The notice required must be provided 
to the claimant before the initial unfavorable decision on a 
claim for VA benefits, and it must (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  
38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).  

In this case, the RO sent the veteran a letter in November 
2003.  However, the Board does acknowledge that the letter 
was inadequate and that the RO did not provide the veteran 
with proper notice prior to the initial rating decision in 
February 2004.  Nevertheless, the RO did send the veteran 
letters in March 2006, August 2006, and December 2006, which 
did meet the notification requirements.  The Board finds that 
any defect with respect to the timing of the notice 
requirement was harmless error.

In this regard, the Board notes that, while notice provided 
to the veteran was not given prior to the first AOJ 
adjudication of the case, notice was provided by the AOJ 
prior to the transfer and certification of the veteran's case 
to the Board, and the content of the notice fully complied 
with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b).  After the notice was provided, the veteran's claim 
for an increased evaluation was readjudicated in a 
supplemental statement of the case (SSOC).  The claimant has 
been provided with every opportunity to submit evidence and 
argument in support of his claim and to respond to VA 
notices, and he has taken full advantage of these 
opportunities, submitting evidence and argument in support of 
his claim and testifying at a hearing before the Board.  
Viewed in such context, the furnishing of notice after the 
decision that led to this appeal did not compromise the 
essential fairness of the adjudication. Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); Conway v. Principi, 353 
F.3d 1369, 1373 (Fed. Cir. 2004).  The veteran has had a 
"meaningful opportunity to participate effectively," 
Dingess/Hartman, and the Board finds that the present 
adjudication of the appeal will not result in any prejudice 
to the veteran.  Therefore, with respect to the timing 
requirement for the notice, the Board concludes that to 
decide this appeal would not be prejudicial to the claimant.

Moreover, the requirements with respect to the content of the 
notice were met in this case.  The RO informed the veteran in 
the notice letters about the information and evidence that 
was necessary to substantiate his claims for service 
connection.  Specifically, the August 2006 letter stated, 
"To establish entitlement to an increased evaluation for 
your service-connected disability, the evidence must show 
that your service-connected disability has gotten worse."  
Additionally, the May 2004 statement of the case (SOC) and 
the June 2005 and May 2007 supplemental statements of the 
case (SSOC) notified the veteran of the reasons for the 
denial of his application and, in so doing, informed him of 
the evidence that was needed to substantiate his claims.  In 
fact, the SOC and SSOCs provided the veteran with the 
schedular criteria used to evaluate his service-connected 
folliculitis of the scalp.

In addition, the RO notified the veteran in the notice 
letters about the information and evidence that VA would seek 
to provide.  In particular, the November 2003, August 2006, 
and December 2006 letters indicated that reasonable efforts 
would be made to help him obtain evidence necessary to 
support his claim and that VA was requesting all records held 
by Federal agencies, including service medical records, 
military records, and VA medical records.  The veteran was 
also informed that a medical examination would be provided or 
that a medical opinion would be obtained if it was determined 
that such evidence was necessary to make a decision on his 
claim.

The RO also informed the veteran about the information and 
evidence that he was expected to provide.  Specifically, the 
November 2003, August 2006, and December 2006 letters 
notified the veteran that he must provide enough information 
about his records so that they could be requested from the 
agency or person that has them.  The November 2003 and August 
2006 letters also requested that he complete and return the 
enclosed VA Form 21-4142, Authorization and Consent to 
Release Information to the Department of Veterans Affairs, if 
there were any private medical records that he would like VA 
to obtain on his behalf.   In addition, the November 2003 
letter informed the veteran that it was still his 
responsibility to support his claim with appropriate 
evidence.   The August 2006 and December 2006 letters further 
stated that it was his responsibility to ensure that VA 
receives all requested records that are not in the possession 
of a Federal department or agency. 

Although the notice letters that were provided to the 
appellant did not specifically contain the "fourth 
element," the Board finds that the appellant was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to his claim.  In this regard, the RO did inform 
the appellant in the rating decision, SOC, and SSOCs of the 
reasons for the denial of his claim and, in so doing, 
informed him of the evidence that was needed to substantiate 
that claim.

All the law requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  As noted above, 
because each of the four notice requirements has been fully 
satisfied in this case, any error in not providing a single 
notice to the appellant covering all content requirements is 
harmless error. 

Further, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, noted above, 
which held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In the present appeal, the veteran was provided with notice 
of the type of evidence necessary to establish a disability 
rating and effective date.  In this regard, the Board notes 
that the March 2006 and August 2006 letters and the May 2007 
SSOC informed him that a disability rating was assigned when 
a disability was determined to be service-connected and that 
such a rating could be changed if there were changes in her 
condition.  The letters and SSOC also explained how 
disability ratings and effective dates were determined.

In addition, the duty to assist the appellant has also been 
satisfied in this case.  The veteran's service medical 
records as well as his VA medical records and private medical 
records pertinent to the years after service are in the 
claims file and were reviewed by both the RO and the Board in 
connection with his claim.  The veteran was also afforded VA 
examinations in January 2004 and December 2006, and he was 
provided the opportunity to testify at a hearing before the 
Board.  VA has further assisted the veteran and his 
representative throughout the course of this appeal by 
providing them with a SOC and SSOCs, which informed them of 
the laws and regulations relevant to the veteran's claims.  
For these reasons, the Board concludes that VA has fulfilled 
the duty to assist the veteran in this case.


Law and Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

The veteran is currently assigned a 10 percent disability 
evaluation for his folliculitis of the scalp pursuant to 
38 C.F.R. § 4.118, Diagnostic Codes 7800-7806.  In the 
selection of code numbers assigned to disabilities, injuries 
will generally be represented by the number assigned to the 
residual condition on the basis of which the rating is 
determined.  With diseases, preference is to be given to the 
number assigned to the disease itself; if the rating is 
determined on the basis of residual conditions, the number 
appropriate to the residual condition will be added, preceded 
by a hyphen. 38 C.F.R. § 4.27 (2006).  The hyphenated 
diagnostic code in this case indicates that the disfigurement 
of the head, face, or neck under Diagnostic Code 7800 is the 
service-connected disorder and that the dermatitis or eczema 
under Diagnostic Code 7806 is a residual condition.  Rating 
by analogy is appropriate where an unlisted condition is 
encountered, and a closely related condition which 
approximates the anatomical localization, symptomatology and 
functional impairment is available.  38 C.F.R. § 4.20.

Under Diagnostic Code 7800, a 10 percent disability 
evaluation is contemplated for disfigurement of the head, 
face, or neck with one characteristic of disfigurement.  A 30 
percent disability evaluation is warranted when there is 
visual or palpable tissue loss and either gross distortion or 
asymmetry of one feature or paired set of features (nose, 
chin, forehead, eyes (including eyelids), ears (auricles), 
cheeks, lips); or, with two or three characteristics of 
disfigurement.

The eight characteristics of disfigurement for the purposes 
of evaluation under 38 C.F.R.§ 4.118, are: scar that is 5 or 
more inches (13 or more cm.) in length; a scar that is at 
least one-quarter (0.6 cm.) wide at widest part; surface 
contour of scar is elevated or depressed on palpation; scar 
is adherent to underlying tissue; skin that is hypo- or 
hyper-pigmented in an area exceeding six square inches (36 
sq. cm.); skin texture is abnormal (irregular, atrophic, 
shiny, scaly, etc.) in an area exceeding six square inches 
(39 sq. cm.); underlying soft tissue is missing in an area 
exceeding six square inches (39 sq. cm.); skin is indurated 
and inflexible in an area exceeding six square inches (39 sq. 
cm.). See 38 C.F.R. § 4.118, Diagnostic Code 7800, Note (1) 
(2006).

Under Diagnostic Code 7806, a 10 percent disability 
evaluation is warranted when at least five percent, but less 
than 20 percent, of the entire body, or at least five 
percent, but less than 20 percent, of exposed areas are 
affected, or if intermittent systemic therapy (such as 
corticosteroids or other immunosuppressive drugs) has been 
required for a total duration of less than six weeks during 
the past 12-month period.  A 30 percent disability evaluation 
is warranted when 20 to 40 percent of the entire body or 20 
to 40 percent of exposed areas are affected, or; systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs are required for a total duration of six weeks or more, 
but not constantly, during the past 12 month period.  
Diagnostic Code 7806 also provides that a disability may be 
rated as disfigurement of the head, face, or neck (Diagnostic 
Code 7800) or scars (Diagnostic Codes 7801, 7802, 7803, 7804, 
or 7805), depending upon the predominant disability.

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is not entitled to an increased evaluation for his 
folliculitis of the scalp.  The medical evidence of record 
does not show the veteran to have visual or palpable tissue 
loss and either gross distortion or asymmetry of one feature 
or paired set of features (nose, chin, forehead, eyes 
(including eyelids), ears (auricles), cheeks, lips); or, with 
two or three characteristics of disfigurement.  In this 
regard, the December 2006 VA examination found the veteran to 
have irregular patches toward the occipital part of his scalp 
in an area of approximately 6 inches or 15.5 centimeters in 
diameter.  The patches were 2.5 to 3 centimeters in diameter 
and were deeply pigmented and slightly depressed.  There were 
also two to three hypopigmented spots on the posterior scalp 
and neck.  The examiner noted that the skin did not appear 
infected, and it was not adherent to underlying structures.  
Nor was there any evidence of ulceration or breakdown of the 
skin.  As such, the veteran has been shown to have slight 
depression as well hypo- and hyper-pigmentation.  However, 
the hypo- and hyper-pigmentation does not exceed an area of 
six square inches (36 sq. cm.), and thus, does not meet the 
definition of a characteristic of disfigurement for the 
purposes of evaluation under 38 C.F.R. § 4.118.

In addition, the medical evidence of record does not show 
that 20 to 40 percent of the entire body or 20 to 40 percent 
of exposed areas are affected.  In fact, the December 2006 VA 
examiner stated that the affected area was less than one 
percent of the veteran's total body surface and was five to 
seven percent of the total exposed part of his body.  
Moreover, the veteran has not been shown to require systemic 
therapy, such as corticosteroids or other immunosuppressive 
drugs, for a total duration of six weeks or more, but not 
constantly, during the past 12 month period.  In this regard, 
the December 2006 VA examiner commented that the veteran was 
fairly asymptomatic at the time of the examination and was 
not using any medication.  He further stated that the veteran 
had only been prescribed a systemic medication on one 
occasion and that there was nothing in his record or history 
indicating that he had ever received any immunosuppressant 
drug.  

Based on the foregoing, the veteran has not been shown to 
have met the criteria for an evaluation in excess of 10 
percent.  Therefore, the Board finds that the veteran is not 
entitled to an increased evaluation for his folliculitis of 
the scalp.  

In reaching this decision, the potential application of 
various provisions of Title 38 Code of Federal Regulations 
have been considered, whether or not they were raised by the 
veteran.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In 
particular, the Board has considered the provisions of 
38 C.F.R. § 3.321(b)(1).  In this case, however, there has 
been no showing that the veteran's service-connected 
folliculitis of the scalp has caused marked interference with 
employment beyond that contemplated by the schedule for 
rating disabilities, necessitated frequent periods of 
hospitalization, or otherwise renders impractical the 
application of the regular schedular standards utilized to 
evaluate the severity of his disability.  In the absence of 
such factors, the Board finds that the requirements for an 
extraschedular evaluation for the veteran's service-connected 
folliculitis of the scalp under the provisions of 38 C.F.R. 
§ 3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. 
App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).


ORDER

An evaluation in excess of 10 percent for folliculitis of the 
scalp is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


